IN THE SUPREME COURT OF THE STATE OF DELAWARE

GIBSON A. HALL,                         §
                                        §   Consol. Nos. 120, 2020 & 168, 2020
       Petitioner Below,                §
       Appellant,                       §   Court Below: Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   C.A. No. N20M-02-024
DANA METZGER, Warden, and               §   Cr. ID No. 88004234DI
KATHLEEN JENNINGS, Attorney             §
General,                                §
                                        §
       Respondents Below,               §
       Appellees.


                           Submitted: October 27, 2020
                            Decided: November 17, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After consideration of the appellant’s opening briefs, the appellee’s motion to

affirm, and the record below, the Court concludes that:

      (1)    The appellant, Gibson A. Hall, filed these consolidated appeals from

the Superior Court’s denial of his petition for a writ of habeas corpus and motion to

alter or amend the judgment or, in the alternative, for reargument. The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Hall’s opening briefs that his appeal is without merit. We

agree and affirm.
       (2)     In 1979, Hall was convicted of first-degree murder and possession of

deadly weapon during the commission of a felony. The Superior Court sentenced

Hall to life imprisonment plus an additional five years of Level V incarceration. This

Court affirmed his convictions and sentence on direct appeal.1 This Court also

affirmed the Superior Court’s denial of his motions for postconviction relief.2

       (3)     On February 3, 2020, Hall filed a petition for a writ of habeas corpus in

the Superior Court. The State filed an answer and motion to dismiss the petition.

The Superior Court denied the petition, finding Hall was legally detained.

       (4)     Hall then filed a motion to alter or amend the judgment or, in the

alternative, for reargument. The Superior Court denied the motion. These appeals

followed. The Superior Court subsequently denied Hall’s motion for certified

transcripts and records at State expense. In the order granting Hall’s motion to

consolidate, this Court stated that it would consider the Superior Court’s denial of

the motion for certified transcripts and records at State expense on appeal.

       (5)     In his opening briefs, Hall argues, as he did below, that he is entitled to

a writ of habeas corpus because he was not present with his counsel for sentencing.

He also argues that the Superior Court erred in not holding an evidentiary hearing


1
  Hall v. State, 431 A.2d 1258 (Del. 1981).
2
  Hall v. State, 2014 WL 44022 (Del. Jan. 2, 2014) (affirming the Superior Court’s denial of Hall’s
third motion for postconviction relief); Hall v. State, 2009 WL 234118 (Del. Feb. 2, 2009)
(affirming the Superior Court’s denial of Hall’s second motion for postconviction relief); Hall v.
State, 1989 WL 27783 (Del. Mar. 3, 1989) (affirming the Superior Court’s denial of Hall’s first
motion for postconviction relief).
                                                2
on his petition and in denying his motion for certified transcripts and records at State

expense. Finally, he raises new arguments that he did not raise below and we will

not consider for the first time on appeal.3

       (6)     Under Delaware law, the writ of habeas corpus provides relief on a very

limited basis.4 Habeas corpus only “provides an opportunity for one illegally

confined or incarcerated to obtain judicial review of the jurisdiction of the court

ordering the commitment.”5 Where the commitment is regular on its face and the

court clearly had jurisdiction over the subject matter, habeas corpus does not afford

a remedy to the petitioner.6

       (7)     The Superior Court did not err in denying Hall’s petition and motions.

Hall offered nothing to suggest that the January 4, 1980 commitment and sentencing

orders were irregular on their face or that the Superior Court lacked jurisdiction to

sentence him. The record is devoid of anything to support Hall’s new claim—not

made until more than thirty-five years after his sentencing and not raised in his direct




3
  Supr. Ct. R. 8. Hall’s new arguments include that he was tried by a death-qualified jury in a non-
capital murder case, he was denied equal protection, and he did not receive effective assistance of
counsel.
4
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
5
  Hall, 692 A.2d at 891. See also 10 Del. C. § 6902(1) (providing that habeas corpus relief is not
available to those who are “committed or detained on a charge of treason or felony, the species
whereof is plainly and fully set forth in the commitment”).
6
  Jones v. Anderson, 183 A.2d 177, 178 (Del. 1962); Curran v. Woolley, 104 A.2d 771, 773 (Del.
1954).
                                                 3
appeal or motions for postconviction relief7—that he was not present with counsel

for his sentencing. This belated and baseless claim did not entitle Hall to an

evidentiary hearing or the preparation of certified transcripts or records at State

expense.

          NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Karen L. Valihura
                                                Justice




7
    Hall was represented by counsel on his direct appeal and second motion for postconviction relief.

                                                   4